—Judgment, Supreme Court, Bronx County (Stephen Lloyd Barrett, J.), rendered April 30, 1992, convicting defendant, after jury trial, of manslaughter in the first degree, and sentencing him to a term of 6% to 20 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of manslaughter in the first degree was proven beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). Defendant’s testimony in support of his justification defense was inherently inconsistent and contradicted by essentially unimpeached eyewitness testimony supported by medical evidence. Additionally, there was considerable evidence that the means for defendant’s safe retreat were readily available. The jury’s credibility findings are supported by the record. (People v Fonte, 159 AD2d 346, lv denied 76 NY2d 734.)
We perceive no abuse of discretion in sentencing, nor any ground for reduction of sentence in the interest of justice. Concur—Rosenberger, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.